Exhibit 10.41

STANDBY LETTER OF CREDIT AGREEMENT

            THIS STANDBY LETTER OF CREDIT AGREEMENT is made and entered into as
of February 27, 2004 by and among:

            XL CAPITAL LTD, a company incorporated under the laws of the Cayman
Islands,

            XL AMERICA, INC., a Delaware corporation,

            XL INSURANCE (BERMUDA) LTD, a Bermuda limited liability company, and

            XL RE LTD, a Bermuda limited liability company (each an “Applicant”
and, collectively, the “Applicants”),

and

            KEYBANK NATIONAL ASSOCIATION, a national banking association (the
“Bank”).

Recitals:

            A.   The Applicants have requested that the Bank issue its
irrevocable standby letter of credit (the “Credit”) substantially in the form of
Exhibit A hereto in favor of the Beneficiary identified therein (as defined in
the Credit, the “Beneficiary”).

            B.   Subject to the terms and conditions of this Agreement, the Bank
has agreed to issue the Credit to the Beneficiary.

Agreements:

            NOW, THEREORE, in consideration of the foregoing Recitals and of
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Applicants and the Bank hereby agree as follows:

            1.   Agreement of the Bank to Issue the Credit. The Bank agrees to
issue the Credit to the Beneficiary at any time on or prior to June 28, 2004
upon the written request of an Applicant (in form specified by the Bank), so
long as, on the date of issuance, and after giving effect to


--------------------------------------------------------------------------------

such issuance, (i) no Event of Default (defined below) would then exist and (ii)
the Applicants’ representations in Paragraph 8, below, would be true and correct
in all material respect.

            2.   Agreement to Pay; Interest. The Applicants unconditionally, and
jointly and severally, agree to pay to the Bank, on demand in immediately
available funds (in United States Dollars), on each date on which a disbursement
is made by the Bank pursuant to the Credit, an amount equal to such
disbursement. If payment is not made on the date of disbursement, the Applicants
shall pay to the Bank interest on such amount, also payable on demand, at a per
annum rate equal to the Base Rate, plus two percent (2%) from the date of
disbursement until paid in full, but excluding the date on which payment is
made. Such interest shall be computed by obtaining a daily interest factor based
upon a 360-day year and multiplying such factor by the actual number of days
elapsed in any interest computation period. As used in this Agreement, (a) the
term “Base Rate” shall mean, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus one-half percent (0.50%); (b) the term “Prime
Rate” shall mean, for any day, the rate of interest per annum then most recently
publicly announced by the Bank as its “prime” rate (or equivalent rate otherwise
named) in effect at its principal office in Cleveland, Ohio, which prime rate is
not necessarily the lowest rate of interest charged by the Bank to commercial
borrowers; and (c) the term “Federal Funds Effective Rate” shall mean, for any
day, the weighted average (rounded upwards, if necessary, to the next 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding business day by the Federal Reserve Bank of Cleveland, or, if


--------------------------------------------------------------------------------

such rate is not so published on such business day, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
for such transactions received by the Bank from three Federal funds brokers of
recognized standing selected by it. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate will be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

            3.   Fees. The Applicants agree to pay to the Bank, (a) on the date
hereof, an upfront fee in the amount of twenty-five thousand dollars (US$25,000)
and (b) quarterly in arrears and on the date on which the Credit expires, letter
of credit fees (based on a 360-day year and actual days elapsed) in an amount
equal to forty-two and one-half basis points (0.425%) per annum of the amount
available to be drawn under the Credit from time to time.

            4.   Joint and Several Obligations; Limitations; Waivers.

            (a)   The Applicants agree that the indebtedness and other
obligations of the Applicants under this Agreement (collectively, the
“Obligations”) are joint and several, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with terms of this
Agreement, irrespective of any of the following circumstances: (i) any lack of
validity or enforceability of the Credit or any document or instrument relating
thereto; (ii) the existence of any claim, setoff, defense or other rights which
any of the Applicants may have at any time against the Bank, the Beneficiary or
any other person or entity, whether in connection with the Credit, this
Agreement or any unrelated transaction; (iii) any document presented under the
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement


--------------------------------------------------------------------------------

therein being untrue or inaccurate in any respect whatsoever; (iv) payment by
the Bank under the Credit against presentation of a draft or certificate which
does not strictly comply with the terms of the Credit, provided such payment
shall have been made by the Bank in good faith and without gross negligence and
payment is made against presentation of a draft or other document that at least
substantially complies with the terms of the Credit; (v) any agreement by the
Bank and the Beneficiary extending or shortening the Bank’s time after
presentation to examine documents or to honor or give notice of discrepancies;
or (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, provided that the same shall not constitute gross
negligence or bad faith on the part of the Bank. Without limiting the generality
of the foregoing, the Bank’s honoring a draft under the Credit without
ascertaining or attempting to ascertain the extent, if any, to which the
proceeds of such drawing will “be for the benefit of all of the Beneficiary’s
policyholders” shall not constitute negligence, gross negligence or bad faith on
the part of the Bank and shall not release, impair or otherwise affect the joint
and several reimbursement Obligations of each Applicant to the Bank in respect
of such drawing.

            (b)   Without limiting any other provision of this Agreement, the
Bank: (i) may rely upon any oral, telephonic, facsimile, electronic written or
other communication believed by it in good faith to have been authorized by any
Applicant, the Beneficiary or anyone acting for any of them; (ii) shall not be
responsible for errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document in connection with the Credit,
whether transmitted by courier, mail, telecommunication or otherwise, or for
errors in interpretation of technical


--------------------------------------------------------------------------------

terms or in translation; (iii) shall not be responsible for the identity or
authority of any signer or the form, accuracy, genuineness or legal effect of
any draft, certificate or other document presented under the Credit; and (iv)
may accept as a draft any written or electronic demand or other request for
payment under the Credit, even if such demand or other request is not in the
form of a negotiable draft.

            (c)   No Applicant shall have any right of subrogation,
reimbursement or similar right in respect of its payment of any sum or its
performance of any other obligation hereunder unless and until all Obligations
have been paid in full and the Bank has no further obligation hereunder or under
the Credit. In addition, each Applicant confirms that upon the Bank’s issuance
of the Credit, it will have received adequate consideration and reasonably
equivalent value for the indebtedness and other Obligations incurred hereunder.

            (d)   If the Obligations of an Applicant would be held or determined
by a court or tribunal having competent jurisdiction to be void, invalid or
unenforceable on account of the amount of its aggregate liability under this
Agreement, then, notwithstanding any other provision of this Agreement to the
contrary, the aggregate amount of the liability of such Applicant under this
Agreement shall, without any further action by such Applicant, the Bank or any
other person, be automatically limited and reduced to an amount which is valid
and enforceable.

            (e)   Without limiting the generality of the foregoing, each
Applicant and the Bank hereby confirms that it is the intention of all such
parties that neither this Agreement nor the issuance of the Credit constitute a
fraudulent transfer or conveyance under the federal Bankruptcy Code, the Uniform
Fraudulent Conveyances Act, the Uniform Fraudulent Transfer


--------------------------------------------------------------------------------

Act or similar state statute applicable to this Agreement. Therefore, such
parties agree that the Obligations of an Applicant shall be limited to such
maximum amount as will, after giving effect to such maximum amount and other
contingent and fixed liabilities of such Applicant that are relevant under such
laws, and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of the other Applicants and
any other obligor, result in the Obligations not constituting a fraudulent
transfer or conveyance.

            (f)   Each Applicant hereby waives (i) notice of acceptance of this
Agreement, notice of the creation, renewal or accrual of any of the Obligations
and notice of any other liability to which it may apply, and notice of or proof
of reliance by the Bank upon this Agreement, (ii) diligence, protest, notice of
protest, presentment, demand of payment, notice of dishonor or nonpayment of any
of the Obligations, suit or taking other action or making any demand against,
and any other notice to the other Applicant or any obligor, (iii) any defense
based upon any statute or rule of law to the effect that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal, (iv) any defense based upon the Bank’s
administration or handling of the Obligations, and (v) to the fullest extent
permitted by law, any defenses or benefits which may be derived from or afforded
by law which limit the liability of or exonerate accommodation co-makers,
guarantors or sureties, or which may conflict with terms of this Agreement.

            5.   Change in Law; Capital Adequacy. If after the date hereof, the
adoption of or any change in any law or regulation or in the interpretation
thereof by, or compliance by the Bank with any guideline or request from, any
central bank or other authority charged with


--------------------------------------------------------------------------------

the administration thereof (whether or not having the force of law) shall
impose, modify or deem applicable any (a) reserve, special deposit or similar
requirement against letters of credit issued by the Bank or (b) any capital
adequacy or similar requirement (including without limitation a requirement
which affects the manner in which the Bank allocates capital to letters of
credit), and the result thereof shall be to increase the cost to the Bank of
issuing or maintaining the Credit (which increase in cost shall be calculated in
accordance with the Bank’s reasonable averaging and attribution methods) or to
reduce the rate of return on the Bank’s capital as a consequence of its
obligations under the Credit to a level below that which the Bank could have
achieved but for such circumstances, then the Applicants shall pay to the Bank
within ten (10) days of demand such additional amount or amounts as shall
compensate the Bank for such increase in cost or reduction in rate of return;
provided that this Paragraph 5 shall not apply to Taxes, which shall be governed
exclusively by Paragraph 6 hereof. A certificate of the Bank as to such
additional amount or amounts shall be conclusive, absent manifest error.

            6.   Taxes.

            (a)   Net Payments. Any and all payments made to the Bank by any
Applicant hereunder shall be made free and clear of and without deduction or
withholding for any Covered Taxes, unless an Applicant is required to deduct or
withhold Covered Taxes. If an Applicant shall be required by law to deduct or
withhold any Covered Taxes from or in respect of any sum payable hereunder to
the Bank, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions or withholdings of Covered Taxes (including
deductions or withholdings applicable to additional sums payable under this
Paragraph 6) the


--------------------------------------------------------------------------------

Bank receives an amount equal to the sum it would have received had no such
deductions or withholdings been required and (ii) such Applicant shall pay the
full amount deducted or withheld to the relevant taxing authority in accordance
with applicable law and shall provide the Bank with the original or a certified
copy of the receipt evidencing such payment. If the Bank determines in good
faith that it has received a refund in respect of any Covered Taxes with respect
to which any Applicant has paid additional amounts pursuant to this Paragraph 6,
the Bank shall promptly after the date of such receipt pay over the amount of
such refund to such Applicant (but only to the extent of additional amounts paid
by the Applicant under this Paragraph 6 with respect to the Covered Taxes giving
rise to such refund), net of all reasonable expenses of the Bank (including
additional Taxes attributable to such refund, as determined in good faith by the
Bank) and without interest (other than interest, if any, paid by the relevant
taxing authority with respect to such refund). Any Applicant shall, upon demand,
repay to the Bank any amount paid over to such Applicant by the Bank in the
event the Bank is required to repay any portion of such refund to such taxing
authority. Nothing in this Paragraph 6 shall entitle any Applicant to have
access to the records of the Bank, including, without limitation, tax returns.

            (b)   Exemptions. To the extent it is legally entitled to do so, the
Bank shall from time to time, at the written request of any Applicant, provide
to such Applicant such form, certification or similar documentation, if any
(each duly completed, accurate and signed) as is required by any jurisdiction,
in order to obtain an exemption from, or reduced rate of, deduction


--------------------------------------------------------------------------------

or withholding of Covered Taxes to which the Bank is entitled pursuant to an
applicable tax treaty or other applicable law.

            (c)   Assignees. An assignee of the Bank or subsequent assignee
shall not be entitled to any greater additional amounts under this Paragraph 6
than such assignee’s assignor would have been entitled to absent such assignment
(determined taking into account the provisions of this Paragraph 6) except to
the extent that the entitlement to greater additional amounts resulted solely
from a Change in Law formally announced after the date on which such assignee
became an assignee hereunder.

            For purposes of this Agreement the following terms shall have the
following meanings, respectively:

            “Excluded Taxes” means, with respect to the Bank or any other
recipient of a payment from any Applicant hereunder, (i) Taxes imposed on (or
measured by) net income, net profits or overall gross receipts (including,
without limitation, branch profits taxes) by any jurisdiction under the laws of
which such recipient is organized, in which such recipient has an office or with
respect to which such recipient has any other connection (other than a
connection deemed to arise solely by reason of the recipient’s being a party to
this Agreement or receiving a payment under this Agreement, or the recipient’s
enforcement of its rights or exercise of its remedies under this Agreement),
(ii) any Tax that is not imposed solely as a result of a Change in Law formally
announced after the date hereof and (iii) any Tax that is attributable to the
recipient’s failure to comply with Paragraph 6(b).


--------------------------------------------------------------------------------

            “Change in Law” means (a) the adoption of any law, rule or
regulation, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority (as defined
in the Credit Agreement, defined below) or (c) any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued.

            “Covered Taxes” means all Taxes, other than Excluded Taxes.

            “Tax” (or, as appropriate, “Taxes”) means any present or future
income, stamp or other tax, levy, impost, duty, charge or withholding imposed,
levied, collected, withheld or assessed by any taxing authority (including any
interest or penalties attributable thereto).

            7.   Certain Covenants. The Applicants shall deliver to the Bank the
financial statements, other information and notices as and when required by
Sections 6.01 and 6.02 of the Credit Agreement to be delivered to the “Agent”
and the “Lenders” thereunder; provided, however, that so long as the Bank is a
“Lender” under the Credit Agreement, the performance by the Applicants of their
obligations under said Sections 6.01 and 6.02 shall be deemed to be performance
of their obligations under this Paragraph 7.

            8.   Representations. The Applicants represent and warrant to the
Bank that:

            (a)   Each Applicant and each of its Subsidiaries (as defined in the
Credit Agreement) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failures to do so, individually or in
the aggregate, could not reasonably be expected to result in a material adverse
effect on (i) the assets, business,


--------------------------------------------------------------------------------

financial condition or operations of an Applicant or (ii) the ability of an
Applicant to perform any of its payment or other material obligations under this
Agreement (a “Material Adverse Effect”).

            (b)   The transactions contemplated by this Agreement are within the
corporate or limited liability company powers of each Applicant and have been
duly authorized by all necessary corporate or limited liability company action
and, if required, stockholder or member action. This Agreement has been duly
executed and delivered by each Applicant and constitutes a legal, valid and
binding obligation of each Applicant in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

            (c)   The transactions contemplated by this Agreement (i) do not
require any consent or approval of, registration or filing with, or other action
by, any Governmental Authority (as defined in the Credit Agreement), except such
as have been obtained or made and are in full force and effect, (ii) will not
violate any applicable law or regulation or the charter, by-laws, or other
organizational documents of any Applicant or any order of any Governmental
Authority, (iii) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Applicant or any of its
properties, or give rise to a right thereunder to require such Applicant to make
any payment, where such default or payment reasonably can be expected to have a
Material Adverse Effect and (iv) will not result in the creation or imposition
of any Lien (as defined in the Credit Agreement) on any property of any
Applicant, except to the extent, if any, provided under the terms of this
Agreement.


--------------------------------------------------------------------------------

            (d)   XL Capital Ltd has heretofore furnished to the Bank (i) its
audited consolidated balance sheet for it and its consolidated Subsidiaries
(other than XL America, Inc.) and the related statements of income,
stockholders’ equity and cash flows for the fiscal year ended December 31, 2002,
reported on by Pricewaterhousecoopers LLP, independent public accountants (as
provided in XL Capital Ltd’s Report on Form 10-K filed with the Securities and
Exchange Commission (the “SEC”) for such fiscal year), and (ii) the unaudited
consolidated balance sheet of XL Capital Ltd and its consolidated Subsidiaries
as of September 30, 2003 and the related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal quarter then ended and for
the portion of the fiscal year then ended, as provided in XL Capital Ltd’s
report on Form 10Q filed with the SEC for the fiscal quarter ended September 30,
2003. Such financial statements present fairly, in all material respects, the
consolidated financial position of XL Capital Ltd and its Subsidiaries as of
such dates and its consolidated results of operations and cash flows for such
periods in accordance with accounting principles generally accepted in the
United States of America, subject to normal year-end adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

            (e)   Since September 30, 2003 there has been no material adverse
change in the assets, business, financial condition or operations of any
Applicant and its Subsidiaries, taken as a whole.

            (f)   None of the Applicants, nor any of their Subsidiaries, is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing


--------------------------------------------------------------------------------

or carrying margin stock (within the meaning of Regulation U), and the Credit
will not be used in connection with buying or carrying any such margin stock.

            (g)   To ensure the legality, validity, enforceability, or
admissibility in evidence of this Agreement, it is not necessary, as of the date
hereof, that this Agreement or any other document be filed or recorded with any
Governmental Authority in any Account Party Jurisdiction (as defined in the
Credit Agreement, with the words “any Account Party” therein being deemed to
refer to any Applicant for the purposes of this Agreement), or that any stamp or
similar tax be paid on or in respect of this Agreement in any Account Party
Jurisdiction, other than such filings and recordations as have already been made
and such stamp or similar taxes as have already been paid.

            (h)   This Agreement is in proper form under the laws of any Account
Party Jurisdiction for the admissibility thereof in the courts of such Account
Party Jurisdiction.

            9.   Events of Default. Should any of the following events (each an
“Event of Default”) occur, the Applicants shall pay to the Bank, on demand, to
serve as cash collateral for the Obligations, including, without limitation, for
application to drawings under the Credit the entire amount thereof which has not
been disbursed:

            (a)   any Applicant fails to made payment when due of any amount
payable under this Agreement and such failure continues unremedied for at least
three (3) days,

            (b)   any representation made in any financial statement or in any
certificate or other writing delivered to the Bank by or on behalf of any
Applicant in connection with this Agreement or the Credit is in any material
respect false or misleading when made,


--------------------------------------------------------------------------------

            (c)   an “Event of Default” under, and as defined in, the 364-Day
Credit Agreement dated as of June 25, 2003 among the Applicants, as account
parties and guarantors, the lenders party thereto and JPMorgan Chase Bank, as
administrative agent, as such Credit Agreement provides on the date hereof or is
modified with the written consent of the Bank (the “Credit Agreement”) occurs
and is continuing (it being the intention and agreement of the Applicants and
the Bank that should the Credit Agreement be terminated or otherwise cease to be
effective prior to the expiry date of the Credit and the performance by the
Applicants of all of the Obligations, for the purposes of this Agreement the
Credit Agreement nonetheless shall be deemed to continue to be effective and in
force); or

            (d)   the Applicants or any of them fail to observe or perform any
covenant, condition or agreement in the Credit Agreement and, in the case of
covenants, conditions and agreements other than the negative covenants contained
in Article VII of the Credit Agreement, such failure continues unremedied for at
least twenty (20) days after the earlier of (i) the date on which any Applicant
receives written notice thereof from the Bank and (ii) the date on which an
officer of any Applicant shall have knowledge thereof.

Any amount so paid which has not been drawn at the expiration of the Credit
shall be repaid to the Applicants, without interest, upon the payment in full of
all other amounts and other Obligations owing hereunder. Upon the Applicants’
failure to pay such amount, the Bank may exercise any and all such rights and
remedies as are available to it at law or in equity.


--------------------------------------------------------------------------------

            10.   Notice of Default. Promptly after the occurrence of an Event
of Default or an event which with the giving of notice or the passage of time,
or both, would constitute an Event of Default, the Applicants shall notify the
Bank of such event, together with a statement setting forth the actions being
taken by the Applicants to remedy the same.

            11.   Bank’s Expenses. The Applicants agree to reimburse to the Bank
all reasonable out-of-pocket expenses paid or incurred by the Bank, including
reasonable attorneys’ fees and expenses, in connection with (i) the preparation
of this Agreement, the Credit and related documentation and the closing of the
effectiveness of this Agreement and the issuance of the Credit, (ii) any
amendments, modifications or waivers of the provisions hereof or thereof, and
(iii) the enforcement of its rights and remedies hereunder, at law and in
equity.

            12.   Indemnity. The Applicants agree at all times to protect
indemnify and save harmless the Bank from and against any and all losses,
claims, demands, liabilities, damages, costs, charges, counsel fees and other
expenses which the Bank may at any time incur by reason of the issuance and
performance of the Credit except to the extent resulting from the Bank’s gross
negligence or willful misconduct.

            13.   Consent to Jurisdiction. EACH APPLICANT HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY COUNT OF RECORD IN THE COUNTY OF CUYAHOGA,
OHIO OR OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Agreement or the Credit, and service of process by the Bank
in any such suit, action, proceeding or judgment may be made by mailing a copy
thereof to such


--------------------------------------------------------------------------------

Applicant at its address set forth in Paragraph 17, below. EACH APPLICANT ALSO
WAIVES ANY CLAIM THAT CUYAHOGA COUNTY OR THE NORTHERN DISTRICT OF OHIO IS AN
INCONVENIENT FORUM.

            14.   Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

            15.   No Waiver. No failure on the part of the Bank to exercise, and
no delay in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Bank of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power. Each and every right, remedy and power hereby
granted to the Bank or allowed it by law or other agreement shall be cumulative
and not exclusive the one of any other and may be exercised by the Bank from
time to time.

            16.   Renewal; Copy of Notice of Non-Renewal. The Credit will be
deemed to be automatically extended without amendment for a period of one year
from the expiration date or any further expiration date, unless at least
forty-five (45) days prior to such expiration date, the Bank shall notify the
Beneficiary by registered or certified mail or by overnight courier (who obtains
written confirmation of receipt) that the Credit will not be renewed for any
such additional period, which the Bank reserves the right to do in its sole
discretion. Contemporaneously with the issuance to the Beneficiary of such
notice that the Bank will not renew the term of the Credit, which the Bank
reserves the right to do in its sole discretion, the Bank shall provide the
Applicants with a copy of such notice.


--------------------------------------------------------------------------------

            17.   Notices. All demands for payment, notices or other
communications hereunder shall be given in writing (including communications by
facsimile transmission) and shall be addressed:

 If to the Bank:  127 Public Square
Cleveland, Ohio 44114
Attention: Ms. Mary K. Young
Fax No. (216) 689-4981; and     If to an Applicant:   c/o XL Capital Ltd, at XL
House
One Bermudiana Road
Hamilton, HM 11 Bermuda
Attention Mr. Roderick J. Gray
Fax No. (441) 296-6399;


or to such other address as such party may designate by notice to the other
parties.

            18.   Successors and Assigns. No Applicant may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Bank (and any attempted assignment or transfer by an Applicant
without such consent shall be null and void). The Bank may, with the prior
written consent of the Applicants (which consent shall not to be unreasonably
withheld or delayed), assign all or a portion of its rights and obligations with
respect to this Agreement to one or more financial institutions that are banks
listed on the most current Bank List of banks approved by the National
Association of Insurance Commissioners, provided that no consent of any
Applicant shall be required for such an assignment if an Event of Default has
occurred and is continuing, and provided further that the Bank may assign its
rights and remedies (as distinct from its obligations in respect of the Credit)
to any assignee (whether or not a bank so listed), without the consent of the
Applicants, if an Event of Default has occurred and is continuing.


--------------------------------------------------------------------------------

            19.   Waiver of Jury Trial. EACH APPLICANT AND THE BANK IRREVOCABLY
WAIVES ITS RIGHT TO A JURY TRIAL IN ANY ACTION OR PROCEEDING BASED UPON OR
ARISING OUT OF THIS AGREEMENT, THE CREDIT OR ANY DEALINGS WITH ONE ANOTHER
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE.

[No additional provisions are on this page; the page next following is the
signature page.]


--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Bank and the Applicants have entered into
this Agreement as of the date first above written.

APPLICANTS:   BANK:       XL CAPITAL LTD   KEYBANK NATIONAL ASSOCIATION      
By: /s/: Jerry de St. Paer   By: /s/:  Mary K.Young  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Name: Jerry de St. Paer              Mary K. Young, Vice President  

--------------------------------------------------------------------------------

    Title: SVP & CFO      

--------------------------------------------------------------------------------

          XL AMERICA, INC.           By: /s/: Charles F. Barr      

--------------------------------------------------------------------------------

    Name: Charles F. Barr      

--------------------------------------------------------------------------------

    Title: VP and General Counsel      

--------------------------------------------------------------------------------

          XL INSURANCE (BERMUDA) LTD           By: /s/: Christopher A. Coelho  
   

--------------------------------------------------------------------------------

    Name: Christopher A. Coelho      

--------------------------------------------------------------------------------

    Title: SVP & CFO      

--------------------------------------------------------------------------------

          XL RE LTD           By: /s/: James O’Shaughnessy      

--------------------------------------------------------------------------------

    Name: James O’Shaughnessy      

--------------------------------------------------------------------------------

    Title: SVP & CFO      

--------------------------------------------------------------------------------

   
